John D. Logsdon did on the 2nd day of October, 1979, execute and file with the Office of the Disciplinary Administrator an affidavit in which he states that he wishes to voluntarily surrender his license to practice law in the State of Kansas and states that he is at this time unable to surrender his certificate for the reason that the same is in the physical possession of his ex-wife.
It Is Therefore Ordered that the affidavit filed herewith be accepted by the Clerk of the Appellate Courts of Kansas in lieu of the certificate; that the certificate of John D. Logsdon be considered cancelled and that the Clerk of the Appellate Courts indicate on the records that the certificate and license of John D. Logsdon to practice law have been cancelled.
It Is Further Ordered that if the certificate of John D. Logsdon is delivered to the Clerk of the Appellate Courts that such certificate be marked void.
It Is Further Ordered that the Clerk of the Appellate Courts is ordered to strike John D. Logsdon’s name from the roll of attorneys.
By Order of the Court this 9th day of October, 1979.